DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status Of Claims
Claims 1-20, received 3/11/2019, are pending for examination.
If applicant is aware of any prior art, or other co-pending application not already of record, he/she is reminded of his/her duty under 37 CFR 1.56 to disclose the same.
Information Disclosure Statement
The Information Disclosure Statement(s) (IDS) filed on 3/11/2019 was considered.
Specification
The disclosure is objected to because of the following informalities: on line 3 of paragraph [0021] “idea Bessel beams” should be changed to “ideal Bessel beams”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
The limitation “substantially without diffraction” in claim 1 is relative which renders the claim indefinite.  The term “substantially” is not defined by the claim, and the standard provided by the specification does not clarity as to what would constitute “substantially without diffraction”, and therefore one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For instance, it is not clear if an output light which propagates substantially without diffraction is limited to a Bessel beam, as the disclosure of the invention appears to specifically related to the production of Bessel beams (para. [0003]-[0004], [0018]). Therefore, clarification of the intended metes and bounds of the claim is necessary.
In claims 3 and 15, “n” in “Jn” is not defined by the claim. See for instance claim 4 wherein “n” is defined as being the order of the Bessel beam.
The term "optimize" in claim 5 is a relative term which renders the claim indefinite.  The term "optimize" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear what specifically would constitute optimizing the polarization conversion efficiencies of the nano-fins, and therefore the metes and bounds of the claim cannot be determined.
Claims 2-13 are rejected for inheriting the same deficiencies of the claims from which they depend.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5, 7-9, 11-12, 14-16 and 18-20 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Brongersma et al., U.S. Patent Application Publication Number 2016/0025914 A1, of record (hereafter Brongersma).
Regarding claim 1, Brongersma discloses an optical device (see at least figure 1B), comprising:
a substrate (see at least figure 1B, element 108); and
a metasurface (see at least figure 1B, element 106) comprising a plurality of nanoscale elements disposed on the substrate at different orientations, wherein the orientations of the nanoscale elements define a phase profile such that the nanoscale 
It is noted that "While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  See MPEP § 2113;  In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997); In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch  & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original, MPEP §2114).
Regarding claim 2, Brongersma discloses that each nanoscale element of the nanoscale elements is a phase shifter that shifts a phase of light incident upon the nanoscale element, and an extent of a phase shift depends on the orientation of the nanoscale element (paras. [0006]-[0010]).
Regarding claim 3, Brongersma discloses that the incident light is a circularly polarized light and the output light propagating substantially without diffraction is a Bessel beam of order J„ (paras. [0047]-[0053]).
Regarding claim 5, Brongersma discloses that the nanoscale elements comprise nano-fins, and the nano-fins have heights, widths and lengths that optimize polarization conversion efficiencies of the nano-fins (see at least paragraphs [0006]-[0010] and [0047]-[0053]).
Regarding claim 7, Brongersma discloses that the phase profile defined by the orientations of the nanoscale elements is a radial phase profile depending on a distance 
Regarding claim 8, Brongersma discloses that the radial phase profile further depends on a design wavelength of the metasurface and a numerical aperture of the metasurface (see at least paragraphs [0003], [0006]-[0010], [0014], [0047]-[0053], [0072], [0078]). 
Regarding claim 9, Brongersma discloses that the nanoscale elements form a meta-axicon that symmetrically refracts the incident light towards an optical axis of the meta-axicon (see at least figure 1B and paragraphs [0006]-[0010] and [0047]-[0053]).
Regarding claim 11, Brongersma discloses that the converted output light has a transverse field intensity profile satisfying a Bessel function (see at least paragraphs [0006]-[0010] and [0047]-[0053]).
It is noted that "While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  See MPEP § 2113;  In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997); In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch  & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original, MPEP §2114).
Regarding claim 12, Brongersma discloses that the converted output light has a transverse field intensity profile independent of a wavelength of the converted output light (see at least paragraphs [0006]-[0010] and [0047]-[0053]).
In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997); In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch  & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original, MPEP §2114).
Regarding claim 14, Brongersma discloses a meta-axicon device (see at least figure 1B), comprising:
a substrate (see at least figure 1B, element 108); and
a metasurface (see at least figure 1B, element 106) comprising a plurality of nanoscale elements disposed on the substrate with rotation angles set according to Pancharatnam-Berry phase (see at least paragraphs [0006]-[0010] and [0047]-[0053]).
Regarding claim 15, Brongersma discloses that the nanoscale elements are phase shifters that convert a circularly polarized light into a Bessel beam of order J„ (paras. [0047]-[0053]).
Regarding claim 16, Brongersma discloses that the nanoscale elements are phase shifters that convert a circularly polarized light into a Bessel beam with a transverse field intensity profile independent of a wavelength of the Bessel beam (see at least paragraphs [0006]-[0010] and [0047]-[0053]).
It is noted that "While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997); In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch  & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original, MPEP §2114).
Regarding claim 18, Brongersma discloses that the nanoscale elements form a meta-axicon that symmetrically refracts an incident light towards an optical axis of the meta-axicon (see at least figure 1B and paragraphs [0006]-[0010] and [0047]-[0053]).
Regarding claim 19, Brongersma discloses that each nanoscale element of the nanoscale elements is a half-waveplate configured to convert a circularly polarized light incident upon the nanoscale element into an orthogonal polarization state (paras [0045], [0054]-[0056]).
Regarding claim 20, Brongersma discloses that the nanoscale elements have common dimensions (see at least paragraphs [0006]-[0010] and [0047]-[0053]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4, 6, 10, 13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Brongersma et al., U.S. Patent Application Publication Number 2016/0025914 A1, of record (hereafter Brongersma).
Regarding claim 4, it appears that Brongersma discloses that the Bessel beam has an order of n=0, n= 1, or n> 1 (figs 1B-1D, paras [0053]).

It would have been obvious to one having ordinary skill in the art at the time the invention was made to adjust the physical parameters of the nano-fins of the optical device to produce a Bessel beam that has an order of n=0, n= 1, or n> 1, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. One would have been motivated to have the Bessel beam have an order of n=0, n= 1, or n> 1 for the purpose of achieving desired output characteristics for the optical device for a particular purpose while having a reasonable expectation for success. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.

Regarding claim 6, Brongersma discloses that the optical device is highly efficient and that the polarization conversion efficiency is determined by the physical parameters of the nano-fins and is optimized for a particular design wavelength (see at least paragraphs [0006]-[0010], [0013] and [0047]-[0053]).
Brongersma does not explicitly disclose that the polarization conversion efficiencies of the nano-fins are at least 90%.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to adjust the physical parameters of the nano-fins of the optical device such that the polarization conversion efficiencies of the nano-fins are at least 90%, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.

Regarding claim 10, Brongersma does not explicitly disclose that the nanoscale elements form a meta-axicon that has a numerical aperture of at least 0.9 for a visible spectrum.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to adjust the physical parameters of the nano-fins of the optical device such that the nanoscale elements form a meta-axicon that has a numerical aperture of at least 0.9 for a visible spectrum, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. One would have been motivated to have the nanoscale elements form a meta-axicon that has a numerical aperture of at least 0.9 for a visible spectrum for the purpose of achieving desired output characteristics for the optical device for a particular purpose while having a reasonable expectation for success. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.

Regarding claim 13, Brongersma does not explicitly disclose that the nanoscale elements are disposed on the substrate in a square or hexagonal lattice.

Therefore, one would have been motivated to select the shape of the nanoscale elements being disposed on the substrate in a square or hexagonal lattice for the purpose of utilizing the space available in an optical system to accommodate the optical device and to achieve the desired output characteristics for the optical device while having a reasonable expectation for success. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Regarding claim 17, Brongersma does not explicitly disclose that the specific phase profile set forth in claim 17 wherein x, y are spatial coordinates of a nanoscale element, NA is a numerical aperture of the metasurface, and Id is a design wavelength of the meta-axicon device.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to adjust the physical parameters of the nano-fins of the optical device such that the nanoscale elements form a meta-axicon that has a specific phase profile determined by the spatial coordinates of the nanoscale elements, the numerical aperture of the metasurface, and the design wavelength of the meta-axicon device, since it has been held that where the general conditions of a claim are disclosed In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.

Other Related Art
This prior art, made of record, but not relied upon is considered pertinent to applicant's disclosure since the following references have similar structure and/or use similar optical elements to what is claimed and/or disclosed in the instant application:
Arbabi et al., US 2016/0077261 A1 discloses a metasurface optical device for producing Bessel beams (fig. 11);
Lin et al., US 10,126,466 B2 discloses a nanoscale metasurface to produce a geometric phase (col. 5);
Khorasaninejad et al., US 2018/0259700 A1 discloses a nanoscale metasurface to produce a geometric phase similar to Berry-Pancharatman phase (para [0090]);
Devlin et al., US 2018/0341090 A1 discloses a nanoscale metasurface to produce a geometric phase similar to Berry-Pancharatman phase (para [0085]); and
Yu et al., US 2013/0208332 A1 discloses a nanoscale metasurface to produce a Bessel beam (para [0106]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK S. CHAPEL whose telephone number is (571)272-8042.  The examiner can normally be reached on M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B. Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Derek S. CHAPEL
Primary Examiner
Art Unit 2872